[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM ON APPEAL
On September 16, 1994 a Judgment of Paternity entered adjudicating this defendant to be the father of Dennis A. Young, born July 11, 1994. The defendant thereafter paid child support for this child, some of which was paid to the State of Connecticut when the minor child received public assistance.
On June 17, 1999, said Judgment of Paternity was vacated and that court found that the defendant was not the father of said child.
The defendant sought reimbursement for money he paid as support for this child, whether on state aid or not.
§ 46b-172(d) in pertinent part provides ". . . (if) court finds that the petitioner is not the father of the child, the Department of Social Services shall refund to the petitioner any money paid by the petitionerto the state during any period such child was supported by the state. . ."
The record discloses that state aid was paid during a period of time that the father was paying the court order. His support payments totaled $13,216.00. $3,172.00 of said amount was forwarded by the Department of Social Services to the mother. They were merely collecting the funds pursuant to court order under IV-D provision. If this defendant is entitled to reimbursement of a portion of this amount, he must seek it from the mother.
Under this statute, the state must reimburse to the defendant the sum CT Page 5811 of money he paid to the state which the state kept as reimbursement for public assistance granted to the child.
The 50 — 50 allocation of funds ordered by the magistrate is without adequate basis in fact of law.
There were two children for whom the defendant was paying support. He is entitled to reimbursement for support paid for Dennis A. Young, Jr., whose paternity judgment was vacated.
This appeal is sustained. The file is returned to the magistrate with direction to order that the state appropriately allocate such amount of the state aid reimbursed by the defendant that is attributable to the child in question. Using the Child Support Guidelines as a reference for allocation, any funds for which the Department of Social Services was reimbursed for this child's aid should be paid back to the defendant. Other sums received as collection agent and transmitted to the mother would be the subject of an action for reimbursement by the defendant against the mother, if appropriate.
It is so ordered.
HIGGINS, J.